                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA


  DISABILITY LAW CENTER OF
  ALASKA; NATIVE PEOPLES
  ACTION COMMUNITY FUND;                           Case No. 3:20-cv-00173-JMK
  ALASKA PUBLIC INTEREST
  RESEARCH GROUP; ALEIJA
  STOVER; and CAMILLE ROSE                              ORDER
  NELSON,                                           DENYING MOTION
                                              FOR PRELIMINARY INJUNCTION
                         Plaintiffs,

           vs.

  KEVIN MEYER, Lieutenant Governor
  of Alaska; and STATE OF ALASKA,
  DIVISION OF ELECTIONS,

                         Defendants.




                 This matter is before the Court on Plaintiffs’ motion for preliminary

injunction. 1 Defendants oppose the motion. 2 Plaintiffs filed a reply. 3 On August 25, 2020,

the Court held a hearing and heard oral argument on this motion. The Court has carefully

considered the arguments raised by the parties. For the reasons set forth below, Plaintiffs’

motion is DENIED.


       1
           Docket 12.
       2
           Docket 22.
       3
           Docket 28.



           Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 1 of 22
                                            I.   INTRODUCTION

A.       Motion Presented

                   Plaintiffs ask this Court for an order requiring Defendants to “immediately

mail absentee ballot applications to all registered Alaskan voters who have not yet received

one.” 4 Defendants argue that Plaintiffs are not entitled to preliminary injunctive relief on

this matter because they have not met their burden to establish irreparable harm, that the

balance of equities and the public interest weighs in their favor; or that they are likely to

succeed on the merits, or even raise serious questions going to the merits. 5

B.       Background Facts

                   The parties largely agree on the background facts in this case. The global

pandemic caused by the COVID-19 illness has significantly affected life in Alaska since

at least March 2020. Not long after then, public health officials, in coordination with

government leaders, continuously have implemented restrictions on community,

economic, and social activity with the aim of limiting person-to-person contact in order to

slow the spread of COVID-19.

                   Every aspect of life outside the home—from grocery shopping, to classroom

learning, to daily employment—has had to evolve. In response to this new reality,

Defendants Alaska Division of Elections (“the Division”) and Lt. Governor Kevin Meyer

(collectively, “Defendants”) have made decisions and taken action regarding the upcoming

2020 state elections.


          4
              Docket 13 at 40.
          5
              Docket 22 at 26–29.

Disability Law Center of Alaska, et al. v. Meyer, et al.              Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                            Page 2
              Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 2 of 22
                   Alaska’s legislature and the U.S. Congress have passed legislation to address

and provide funds for the State’s COVID-19 responses. 6 Congress earmarked $3 million

for Alaska’s elections via the CARES Act. 7 The Alaska Legislature, in SB 241, authorized

conducting the entirety of the elections by mail, but, as Defendants note, did not require

it. 8 Defendant Lt. Governor Meyer decided that while the State would still maintain in-

person voting in 2020 elections, he would increase efforts and outreach for absentee voting,

or vote by mail. 9

                   Defendants list precautions taken during the pandemic in their response in

opposition 10 to the motion for preliminary injunction:

                           Staff are working hard to assure the primary and general
                   elections run smoothly and meet the various critical deadlines
                   set forth in state law. To this end, in addition to facilitating the
                   many diverse voting options and procedures outlined above,
                   the Division has arranged for social distancing, masks, gloves,
                   and sanitizing in over 440 polling places around the state;
                   recruited election workers to staff those polling places in a year
                   when far fewer people are willing to serve in this role; created
                   new distanced training to avoid unnecessary exposure for
                   smaller communities and its employees; and already processed
                   an unprecedented number of absentee ballot applications. At
                   the same time, the Division is adjusting its internal workplace
                   protocols to protect the safety of Division employees and poll
                   workers. In addition, and in order to help mitigate the risk to
                   Alaskans, the Lieutenant Governor explored ways to increase
                   absentee voting while not overwhelming the administrative
                   capacity of the Division of Elections. To that end, in May 2020
                   he decided to supplement the Division’s new online absentee
                   ballot application system with an additional absentee voting

          6
              Alaska SB 241; U.S. Congress Coronavirus Aid, Relief, and Economic Security Act (“CARES
Act”).
          7
              Docket 13 at 4.
          8
              Docket 22 at 7.
          9
              Dockets 13 at 7; 22 at 7–8.
         10
              Docket 22.

Disability Law Center of Alaska, et al. v. Meyer, et al.                    Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                                  Page 3
              Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 3 of 22
                   outreach effort, mailing voters aged 65 and older a paper
                   absentee ballot application form. 11

                   Plaintiffs, who are and represent individuals under the age of sixty-five that

also may face high-risk complications from COVID-19, including rural Alaskan residents

with decreased access to robust medical treatment facilities, say that Defendants’ decision

to mail paper absentee ballot application forms only to senior citizen voters is

discriminatory and harmful to them. Defendants justify their decision because only voters

age 65 and older are (1) known to be high-risk as a group, and (2) can be identified from

information that the Division already possessed.

                                     II.    STANDARD OF REVIEW

A.       Preliminary Injunctions

                   “A preliminary injunction is an extraordinary remedy never awarded as of

right.” 12 As articulated in Winter, the moving party must establish each of the following:

(1) that they are likely to succeed on the merits; (2) that they are likely to suffer irreparable

harm in the absence of preliminary relief; (3) that the balance of equities tips in their favor;

and (4) that an injunction is in the public interest. Id. However, the Ninth Circuit does

afford a certain level of malleability to this four-prong test. 13 In other words, a court is

permitted to issue a preliminary injunction when the moving party has effectively raised

“serious questions on the merits,” as opposed to the more arduous burden of establishing a

likelihood of success on the merits, so long as the balance of hardships tips sharply in the


         11
              Id. at 7–8.
         12
              Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008).
         13
              Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134–35 (9th Cir. 2011).

Disability Law Center of Alaska, et al. v. Meyer, et al.                         Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                                       Page 4
              Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 4 of 22
their favor and they satisfy the other two Winter prongs. 14 Regardless of whether the court

chooses to adopt a sliding-scale approach, the moving party must “make a showing on all

four prongs” of Winter to obtain a preliminary injunction. 15 Ultimately, “[a] preliminary

injunction . . . should not be granted unless the movant[s], by a clear showing, carr[y] the

burden of persuasion.’” 16

B.       Mandatory Versus Prohibitory Injunctions

                  It also is important to note that a preliminary injunction can take two forms.

A prohibitory injunction prohibits a party from taking action and “preserve[s] the status

quo pending a determination of the action on the merits.” 17 A mandatory injunction “orders

a responsible party to ‘take action.’” 18 A mandatory injunction “‘goes well beyond simply

maintaining the status quo [p]endente lite [and] is particularly disfavored.’” 19 In cases such

as this one, where a party seeks a mandatory injunction that goes well beyond maintaining

the status quo, courts should be extremely cautious. 20 When a mandatory preliminary

injunction is requested, the district court should deny such relief “‘unless the facts and law

clearly favor the moving party.’” 21




         14
           Id. at 1135.
         15
           Id.
        16
           Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (emphasis in original) (quoting Mazurek
v. Armstrong, 520 U.S. 968, 972 (1997) (per curiam)).
        17
           Chalk v. U.S. Dist. Court, 840 F.2d 701, 704 (9th Cir. 1988); see also Heckler v. Lopez, 463 U.S.
1328, 1333 (1983) (a prohibitory injunction “freezes the positions of the parties until the court can hear the
case on the merits”).
        18
           Meghrig v. KFC W., Inc., 516 U.S. 479, 484 (1996).
        19
           Anderson v. United States, 612 F.2d 1112, 1114 (9th Cir. 1980) (quoting Martinez v. Mathews,
544 F.2d 1233, 1243 (5th Cir. 1976)).
        20
           Martin v. Int’l Olympic Committee, 740 F.2d 670 (9th Cir. 1984).
        21
           Anderson v. United States, 612 F.2d at 1114.

Disability Law Center of Alaska, et al. v. Meyer, et al.                         Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                                       Page 5
              Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 5 of 22
C.       Purcell Doctrine

                  The right to vote is a foundational and fundamental right, but a federal court

cannot and should not interfere in a state election absent serious and compelling

justification. 22 Federal courts are “required to weigh, in addition to the harms attendant

upon issuance or nonissuance of an injunction, considerations specific to election cases.” 23

There are several aspects to litigation relating to election processes that require restraint

from the court:             (1) the fact-intensive character of disputes regarding election

administration; (2) the democratic values at stake, which often are accompanied by

impassioned partisan animus; and (3) the procedural posture, which often necessitates

expedited consideration of an incomplete record.                 “Court orders affecting elections,

especially conflicting orders, and themselves result in voter confusion and consequent

incentive to remain away from polls. As an election draws closer, that risk will increase.”

The Supreme Court has repeatedly emphasized that district courts “should ordinarily not

alter the election rules on the eve of an election.” 24

D.       Anderson/Burdick Framework 25

                  In evaluating voting schemes, the Court “must first consider the character

and magnitude of the asserted injury.” 26 The Court “then must identify and evaluate the

precise interests put forward by the State as justifications for the burden imposed by its


         22
            Reynolds v. Sims, 377 U.S. 533, 555, 585 (1964).
         23
            Feldman v. Arizona Sec’y of State’s Office, 843 F.3d 366, 367–68 (9th Cir. 2016) (citing Purcell
v. Gonzalez, 549 U.S. 1, 4 (2006)).
         24
            Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020); see also
Short v. Brown, 893 F.3d 671, 676 (9th Cir. 2018).
         25
            Anderson v. Celebrezze, 460 U.S. 780 (1983); Burdick v. Takushi, 504 U.S. 428 (1992).
         26
            Celebrezze, 460 U.S. at 789.

Disability Law Center of Alaska, et al. v. Meyer, et al.                       Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                                     Page 6
              Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 6 of 22
rule. In passing judgment, the Court must not only determine the legitimacy and strength

of each of those interests; it also must consider the extent to which those interests make it

necessary to burden the plaintiff’s rights. Only after weighing all these factors is the

reviewing court in a position to decide whether the challenged provision is

unconstitutional.” 27 While the State’s “reasonable, nondiscriminatory restrictions” usually

can be justified by important regulatory interests, strict scrutiny is required for more serious

burdens. 28

                                               III.        ANALYSIS

                   Although there is a heightened standard applicable in this matter, the prudent

analytical path begins with an analysis of the four Winter prongs that Plaintiffs must

establish.

A.       Whether an Injunction is in the Public Interest

                   The Court begins with the fourth prong: whether Plaintiffs have established

that an injunction is in the public interest. Plaintiffs initially assert that the State has

repeatedly and consistently advocated for the avoidance of public gatherings in an attempt

to curb the spread of COVID-19. In a vacuum, that contention appears to be correct.

However, rather than weave that assertion into part of a detailed legal argument, Plaintiffs

simply conclude: “[t]hus, the public interest tips strongly in favor of providing every

Alaskan assistance in voting by absentee ballot, which will allow Alaskans to express their




         27
              Id. at 789.
         28
              Burdick, 504 U.S. at 434.

Disability Law Center of Alaska, et al. v. Meyer, et al.                 Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                               Page 7
              Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 7 of 22
voices while also protecting one another from potential exposure to COVID-19.”29

Analysis of what may or may not be in the public interest requires a more thoughtful

consideration of context and nuance. The State acknowledges that its aim is to safely

conduct an election in the midst of a global and grave pandemic. Understandably, the State

and its citizens are concerned about the potential risks associated with voting in person.

While the Court knows rational people can agree that protecting the safety of the electorate

is a worthy endeavor, the State also must consider the logistical realities of conducting an

election. Specifically, and as described above, the State has implemented a number of

policies—to not only mitigate the risk to voters, but also to ensure that the State’s election

apparatus is well-equipped to navigate the logistical burdens of conducting so much of a

statewide election exclusively by mail.

                   While Plaintiffs are correct that reducing the number of individuals who vote

in person is important for limiting the spread of COVID-19, they ultimately fail to provide

any legal argument in support of the proposition that the public interest is served by that

alone. Furthermore, Plaintiffs appear to either ignore the other aspects of conducting a

state-wide election that the State must balance with its attempts to limit the spread of

COVID-19, or they dismiss the rationale provided by the State. Importantly, Plaintiffs

minimize the reality that the State already has provided a path to mail-in voting to all

Alaskans, and that remains true regardless of whether this Court were to grant a preliminary

injunction. In other words, the public interest is served by the State extending the ability



         29
              Docket 13 at 39.

Disability Law Center of Alaska, et al. v. Meyer, et al.                Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                              Page 8
              Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 8 of 22
to vote by mail to all registered voters. It is less clear that providing written absentee

applications to every voter is in the public interest given the State’s reasonable concerns

regarding its ability to efficiently process written applications to vote by mail.

                   Plaintiffs bear the burden of establishing that the preliminary injunction

sought is in the public interest. 30 Plaintiffs cannot meet that burden merely by providing

the Court what amounts to a platitude and conclusory statement. It is not the role of this

Court to create theories or legal arguments as to why the public interest might be served by

granting the injunction, nor would it be proper.

                   In our adversary system, in both civil and criminal cases, in the
                   first instance and on appeal, we follow the principle of party
                   presentation. That is, we rely on the parties to frame the issues
                   for decision and assign to courts the role of neutral arbiter of
                   matters the parties present. 31

                   Thus, this Court cannot find that Plaintiffs have met their burden of

persuasion that the preliminary injunction is in the public interest.

B.       Balance of Equities

                   Assuming, arguendo, that Plaintiffs could establish that the preliminary

injunction is in the public interest, this Court’s analysis naturally would flow into the third

prong: “balance of equities.” As provided in Winter, a “preliminary injunction is an

extraordinary remedy never awarded as of right . . . ” and this Court “must balance the




         30
              See, e.g., DISH Network Corp v. F.C.C., 653 F.3d 771, 776 (9th Cir. 2011).
         31
              See Greenlaw v. United States, 554 U.S. 237, 243–44 (2008).

Disability Law Center of Alaska, et al. v. Meyer, et al.                        Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                                      Page 9
              Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 9 of 22
competing claims of injury and consider the effect of granting or withholding the requested

relief, paying particular regard to the public consequences.” 32

                   Here, Plaintiffs rightly and passionately point to the importance of Alaskans’

ability to vote by mail during a global pandemic. However, again, Plaintiffs fail to provide

any detailed factual or legal argument that supports their contention that the balance of

equities tips in their favor. Rather, Plaintiffs simply conclude that the facts, “coupled with

the right every Alaskan voter has to an absentee ballot, means the balance of hardships tips

sharply in [their] favor.” 33

                   This conclusory statement is not only wanting, but appears to this Court to

be fatally flawed. First, it views the balance of hardships in a selective and convenient

vacuum, conducting the balancing exercise without due consideration of Defendants’

perspective. Furthermore, Plaintiffs missed an opportunity to remedy this deficiency in

their reply, instead reducing Defendants’ articulation of hardship as speculative. 34 Second,

and perhaps more damning, Plaintiffs misstate the purported harm. Every voter does have

the right to an absentee ballot. Nothing about Defendants’ actions that give rise to this

litigation alters the ability for all Alaskans to vote by mail. Nor do Defendants’ actions

alter the fact that all Alaskans must apply to exercise their right to vote by mail.

                   Defendants express a compelling, practical concern regarding the Division

of Elections’ ability to effectively process high volumes of paper applications as




         32
              Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7.
         33
              Docket 13 at 38; see Docket 28 at 22–23.
         34
              Docket 28 at 22–23.

Disability Law Center of Alaska, et al. v. Meyer, et al.                 Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                              Page 10
          Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 10 of 22
justification for preferring that the majority of Alaskans utilize the online application

apparatus. Plaintiffs fail to meaningfully counter that position, and instead claim that this

concern could be addressed by Defendants adopting a different policy approach. Even if

that were true, however, courts must give deference to the professional judgment of States

concerning the prudence or efficacy of its approach to conducting elections. 35 Given all

these considerations, Plaintiffs cannot establish that the balance of equities favors granting

a preliminary injunction.

C.       Likelihood of Success on the Merits

                  Even though Plaintiffs have failed to establish that their claims satisfy either

the public interest or balance of equities prongs, this Court still is compelled to examine

the first Winter prong: likelihood of success on the merits. 36 For the upcoming election,

all Alaskans eligible to vote: (1) are permitted to vote by mail; (2) must fill out an

application to vote by mail; and (3) can choose among several methods to apply to vote by

mail, including options to complete an online or paper application. Plaintiffs contend that

the State action here, providing Alaskans age sixty-five and older with a written absentee

ballot application, warrants strict or heightened scrutiny.




         35
            See U.S. CONST. art. I § 4; see also McDonald v. Bd. Of Election Comm’rs of Chicago, 394
U.S. 802, 809 (1969).
        36
            Although Plaintiffs put forward six separate claims in their opening brief, Plaintiffs “no longer
seek preliminary injunctive relief with respect to their claims under the [Americans with Disabilities Act]
and 52 U.S.C. § 10502,” and, accordingly, this Court will not contemplate the likelihood of success on the
merits for those two claims.

Disability Law Center of Alaska, et al. v. Meyer, et al.                        Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                                     Page 11
          Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 11 of 22
                  To support this claim, Plaintiffs cite to Reynolds v. Sims 37 and Miller v.

Treadwell. 38 However, each of those cases is immediately distinguishable from the present

matter. In Reynolds, the Supreme Court considered an equal protection claim relating to a

state’s legislative apportionment arrangement, or, in other words, a state action that served

to dilute the votes of certain voters. In Miller, the Alaska Supreme Court upheld a

challenge to the manner in which the State considered and tallied write-in votes, or, in other

words, the possibility that certain Alaskans would be denied the vote they had submitted. 39

While both cases do stand for the proposition that “the right of the citizens to cast their

ballots and thus participate in the selection for those who control their government is one

of the fundamental prerogatives of citizenship,” 40 neither case necessarily suggests that this

Court apply strict scrutiny in the present matter.

                  More importantly, judicial analysis in the realm of election litigation is not a

binary construct. The Supreme Court has established and maintained that a deferential

analysis of electoral logistics typically is appropriate because, “as a practical matter, there

must be substantial regulation of elections if they are to be fair and honest and if some sort

of order, rather than chaos, is to accompany the democratic processes.” 41 This Court must

be cautious and acknowledge that subjecting every voting regulation or methodology to

strict scrutiny and, thus, requiring that the regulation be narrowly tailored to advance a


         37
           377 U.S. 533 (1964).
         38
           245 P.3d 867 (Alaska 2010).
        39
           Miller v. Treadwell, 245 P.3d 867, 868 (Alaska 2010) (quoting Carr v. Thomas, 586 P.2d 622,
625 (Alaska 1978).
        40
           Miller v. Treadwell, 245 P.3d at 868 (citing Carr v. Thomas, 586 P.2d at 626 (quoting Sanchez
v. Bravo, 251 S.W.2d 935, 938 (Tex. Civ. App. 1952)).
        41
           Storer v. Brown, 415 U.S. 724, 730 (1974).

Disability Law Center of Alaska, et al. v. Meyer, et al.                     Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                                  Page 12
          Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 12 of 22
compelling state interest “would tie the hands of States seeking to assure that elections are

operated equitably and efficiently.” 42 Fortunately, courts have adopted an approach that

offers the appropriate malleability to navigate challenges relating to the administration of

elections. The Anderson-Burdick framework prescribes a sliding-scale methodology,

where the degree of scrutiny is a product of the “character and magnitude” of the burden

on voting rights. 43 Accordingly, actions that serve to effect a severe burden on the right to

vote will be subject to strict scrutiny, whereas actions that impose tempered or minimal

burdens on the right to vote will be subject to a lenient rational-basis scrutiny. 44

                  Before considering Plaintiffs various claims, and whether they are likely to

succeed on the merits, this Court must attempt to quantify the nature or severity of the

burden on voting rights in this case. Although the term “severe” is not clearly defined in

the context of the judicial review of electoral mechanics, the Court can garner a better sense

of the types of actions that have been described as severe or not severe and make natural

and objective comparisons to the present matter. Starting with Burdick, involving a

challenge to Hawaii’s ban on write-in ballots, the court determined that the ban was

constitutional, and that such a burden was both “limited” and “slight.” 45 In doing so, the

Burdick court highlighted that “the function of the election process is “to winnow out and

finally reject all but the chosen candidates,” not to provide a means of giving vent to “short-


         42
            Celebrezze, 460 U.S. at 788.
         43
            Id.; Burdick, 504 U.S. 428; see also McClure v. Galvin, 386 F.3d 36, 41 (1st Cir. 2004) (“[T]he
Supreme Court has suggested something of a sliding scale approach and has noted that there is no ‘bright
line’ to separate unconstitutional state election laws from constitutional ones.”) (quoting Timmons v. Twin
Cities Area New Party, 520 U.S. 351, 350 (1997)).
         44
            Burdick, 504 U.S. at 434 (quoting Celebrezze, 460 U.S. at 789).
         45
            Id. at 438–39.

Disability Law Center of Alaska, et al. v. Meyer, et al.                       Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                                    Page 13
          Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 13 of 22
range political goals, pique, or personal quarrel[s].” Attributing to elections a more

generalized expressive function would undermine the ability of States to operate elections

fairly and efficiently.” 46 In Timmons v. Twin Cities Area New Party, the court subjected a

Minnesota ban on fusion candidates to a flexible standard. 47 Similarly, in Storer v. Brown,

the court evaluated under a flexible standard a California law that required independent

candidates to have disaffiliated from a political party at least one year before running as an

independent. 48 Compare that to Dunn v. Blumstein, where the court applied a higher

standard of review in invalidating a Tennessee law that required a would-be voter to have

been a resident for a year in the state and three months in the county. 49

                  Understandably, courts also have treated cases involving burdens and

abridgments different than those that directly impact the right to vote itself. For the former,

courts have almost exclusively applied a lesser standard of analysis. For example, in

Crawford v. Marion County Election Bd., the Seventh Circuit weighed the justifications of

early voting restrictions against the First and Fourteenth Amendment rights of the

plaintiffs. 50 On review, the Supreme Court, considering both equity and efficiency, agreed

that the Anderson-Burdick framework dictated that the legislation in question did not




         46
           Id. at 438 (citation omitted) (quoting Storer v. Brown, 415 U.S. at 735).
         47
           520 U.S. 351 (1997). Electoral fusion is an arrangement where two or more political parties
support a common candidate in hopes of pooling the votes so that all those parties may secure a controlling
majority.
        48
           Storer v. Brown, 415 U.S. at 736.
        49
           405 U.S. 330 (1972).
        50
           472 F.3d 949 (7th Cir. 2007).

Disability Law Center of Alaska, et al. v. Meyer, et al.                       Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                                    Page 14
          Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 14 of 22
warrant strict scrutiny. 51 Which brings this Court to two cases that arguably are the most

similar to the present matter: Texas Democratic Party v. Abbott 52 and Short v. Brown. 53

                   In Texas Democratic Party, the Fifth Circuit considered a challenge to the

state regarding its approach to voting by mail during the COVID-19 pandemic. Although

there were a number of procedural and rhetorical complexities, at its core, the plaintiffs

claimed that Texas’s rules for voting by mail discriminated by age in violation of equal

protection and the Twenty-Sixth Amendment. 54 Texas provides those aged sixty-five and

older with the option to vote by mail, 55 and prohibits anyone under the age of sixty-five

from voting by mail absent presenting a valid justification. Similarly, the plaintiffs sought

a preliminary injunction, which the District Court granted. The Fifth Circuit reversed. In

doing so, the court attempted to quantify the alleged harm as the precursor to determining

the appropriate level of judicial scrutiny. While the court recognized that only allowing

residents age sixty-five and older to vote by mail facially discriminated on the basis of age,

the court concluded that strict scrutiny was not appropriate. The court relied heavily on

McDonald v. Board of Election Commissioners of Chicago, which involved an Illinois

statute that denied certain inmates mail-in ballots. 56 The McDonald court noted that

restrictions related to absentee ballots did not restrict the right to vote, because the inmates

in question possessed alternative methods of voting. As result, the McDonald court applied



         51
              Id. at 204.
         52
              961 F.3d 389 (5th Cir. 2020).
         53
              893 F.3d 671 (9th Cir. 2018).
         54
              Texas Democratic Party, 961 F.3d at 395.
         55
              Texas Election Code § 82.003.
         56
              394 U.S. 802 (1969).

Disability Law Center of Alaska, et al. v. Meyer, et al.               Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                            Page 15
          Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 15 of 22
a rational-basis review and upheld the absentee voting restriction. Of particular import, the

court noted that the state “need not run the risk of losing an entire remedial scheme simply

because it failed, through inadvertence or otherwise, to cover every evil that might

conceivably have been attacked.” 57 Resting on the shoulders of McDonald, the Fifth

Circuit concluded that the state “ha[d] a proper interest in helping older citizens to vote,

and its decision to permit them to do so by mail is a rational way to satisfy that “laudable

state policy.” 58 Furthermore, the Circuit Court opined that “[i]f anything, [COVID-19’s]

existence proves the reasonableness of Texas’s approach, given that older persons have a

greater risk of becoming seriously ill or dying from it, as the record demonstrates.” 59

                   In Short v. Brown, the Ninth Circuit considered a challenge to a California

scheme that permitted voters in some counties to receive a mail-in ballot automatically,

while simultaneously requiring voters in other counties to register to receive a mail-in

ballot. 60 In that case, the Ninth Circuit upheld the District Court’s denial of the plaintiff’s

motion for a preliminary injunction. 61 In doing so, the court first looked to the Anderson-

Burdick framework to determine the applicable level of scrutiny. The court noted that the

California approach made it “easier for some voters to cast their ballots by mail,” but that

the right to vote by mail already existed for all voters. 62 Perhaps most importantly, the

court concluded that “[t]o the extent that having to register to receive a mailed ballot could



         57
              Id. at 809.
         58
              Texas Democratic Party, 961 F.3d at 406 (quoting McDonald, 394 U.S. at 811).
         59
              Id.
         60
              893 F.3d 671, 676 (9th Cir. 2018).
         61
              Id. at 676.
         62
              Id. at 677.

Disability Law Center of Alaska, et al. v. Meyer, et al.                      Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                                   Page 16
          Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 16 of 22
be viewed as a burden, it is an extremely small one, and certainly not one that demands

serious constitutional scrutiny.” 63 The court gave weight to the fact that plaintiffs failed to

introduce evidence that the state action would prevent anyone from voting and that

plaintiffs failed to cite to “any authority explaining how a law that makes it easier to vote

would violate the Constitution.” 64

                   Based on the relevant case law, this Court can arrive at only one conclusion:

the burden imposed by Defendants’ actions in this matter do not warrant strict scrutiny.

         (1)       Defendants’ discriminatory mailing violates               the    Twenty-Sixth
                   Amendment of the United States Constitution

                   The Twenty-Sixth Amendment provides:

                   The right of citizens of the United States, who are eighteen
                   years of age or older, to vote shall not be denied or abridged by
                   the United States or by any State on account of age.

                   At the foundation of Plaintiffs’ Twenty-Sixth Amendment claim is that

Defendants’ actions abridged the right to vote for Alaskans between the age of eighteen

and sixty-four. It is crucial for this Court to first consider whether the Twenty-Sixth

Amendment is implicated.

                   Given the fact that all Alaskan registered voters, regardless of age, possess

the ability to vote either in person and by mail, it is clear that Defendants have not denied

the “right to vote” in violation of the Twenty-Sixth Amendment. Thus, this Court must

consider whether Defendants’ actions intend to, or in practice do, “abridge” the right to



         63
              Id.
         64
              Id. at 677–78.

Disability Law Center of Alaska, et al. v. Meyer, et al.                  Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                               Page 17
          Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 17 of 22
vote. To “abridge” means to “curtail, lessen, or diminish; to reduce the extent or scope

of.” 65 Congress, through the Voting Rights Act, has defined “denial or abridgement” as

when voting is “not equally open to participation by members of a class of citizens . . . in

that its members have less opportunity than other members of the electorate to participate

in the political process and to elect representatives of their choice.” 66 Here, Defendants’

act of sending paper ballot applications to older voters, while doing nothing that would

impede the present ability of voters under age sixty-five to apply for a vote-by-mail ballot,

cannot reasonably be construed as an abridgment. Given that this Court is not convinced

that any Alaskan’s rights have been abridged, it also must conclude that Plaintiffs’ Twenty-

Sixth Amendment claim does not constitute a claim that is likely to succeed on its merits.

         (2)      Defendants’ discriminatory mailing violates equal protection under the
                  United States and Alaska Constitutions

                  Here, Plaintiffs seem to acknowledge the applicability of the Anderson-

Burdick framework, and appear to accept that Defendants’ actions might not constitute a

severe burden. 67 But, then, without citing any cases directly on point, Plaintiffs conclude

that Defendants’ asserted interest simply is illegitimate. Specifically, Plaintiffs claim that

there is “no legitimate state interest in choosing a single age cohort to assist in voting while

leaving out all other cohorts who are equally vulnerable and equally eligible to vote by

mail.” 68 This Court takes issue with several aspects of those contentions.



         65
          OXFORD ENGLISH DICTIONARY (3d ed. 2009).
         66
          52 U.S.C. § 10301(b).
       67
          The Anderson-Burdick framework applies equally to Plaintiffs’ claims under both the U.S. and
Alaska Constitutions. See Sonneman v. State, 969 P.2d 632, 636–38 (Alaska 1998).
       68
          Docket 13 at 24.

Disability Law Center of Alaska, et al. v. Meyer, et al.                   Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                                Page 18
          Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 18 of 22
                  First, Plaintiffs’ suggestion that Defendants arbitrarily selected one age

group is contradicted both by the facts in this case and by Plaintiffs’ own briefing.

Plaintiffs repeatedly reference the Center for Disease Control (“CDC”) findings that “risk

increases with age and the presence of certain underlying medical conditions.” 69 As

relevant here, the CDC posts its COVID-19 related data for public consumption, and that

data indicated that death rates are 90 times higher for individuals aged 65–74, 220 times

higher for individuals aged 75–84, and 630 times higher for individuals aged 85 and

older. 70 Thus, it is disingenuous to suggest that Defendants selected people age 65 and

older arbitrarily, or that all other age groups are equally vulnerable. Plaintiffs fairly point

to those Alaskans who possess an underlying medical condition that might make them more

vulnerable to COVID-19. Understandably, however, Defendants are not in a position

where they can readily, easily, or confidently identify Alaskans who might qualify under

that criteria.

                  Furthermore, it is important to note that, given that the burden is so slight—

that is, voters under 65 must procure an absentee ballot application on their own initiative,

either via the internet, or some other way—Defendants’ general interest in protecting an

easily and readily identifiable vulnerable class of Alaskans is objectively rational. 71

Expecting perfection in the State’s voting approach or methodology when conducting a



         69
            Id. at 6.
         70
            https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-discovery/hospitalizatio
n-death-by-age.html.
         71
             See Burdick, 504 U.S. at 434, 439–40; cf. McDonald, 394 U.S. at 809 (observing that under
rational basis review, “a legislature traditionally has been allowed to take reform ‘one step at a time,
addressing itself to the phase of the problem which seems most acute to the legislative mind’”).

Disability Law Center of Alaska, et al. v. Meyer, et al.                    Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                                 Page 19
          Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 19 of 22
general election in the midst of a novel and evolving global pandemic suggests an

impossible and unrealistic standard. Courts should “permit[] states to serve ‘as laboratories

for experimentation to devise various solutions where the best solution is far from clear.’”72

                   Defendants’ actions in this case do not in any way restrict individuals of any

age group from exercising the right to vote, nor do they restrict mail-in voting to any

particular age group. Given the lack of a severe or even meaningful burden, coupled with

Defendant’s legitimate endeavor to protect Alaskans who are particularly vulnerable to

COVID-19, Plaintiffs have failed to convince this Court that its equal protection claims are

likely to succeed on the merits.

         (3)       Defendants discriminatory mailing violates substantive due process
                   under the Alaska Constitution

                   Plaintiffs next contend that Defendants’ actions violate substantive due

process under the Alaska Constitution, noting that “[s]ubstantive due process . . . is meant

to guard against unfair, irrational, or arbitrary state conduct that shock[s] the universal

sense of justice.” 73 This Court is not convinced that any aspect of Defendants’ actions

could be fairly described as unfair, irrational, or arbitrary. On the contrary, Defendants’

actions here clearly are rational and reasoned. Plaintiffs also contend that because the right

to vote is a fundamental right, strict scrutiny applies. However, as this Court previously

has found, Defendants’ actions do not restrict any Alaskans’ right to vote. The burden here

is so minimal it almost defies precise articulation. It would be illogical under the Anderson-



         72
              Pub. Integrity, 836 F.3d at 1028.
         73
              Docket 13 at 31 (quoting Doe v. Dep’t of Pub. Safety, 444 P.3d 116, 124–25 (Alaska 2019).

Disability Law Center of Alaska, et al. v. Meyer, et al.                       Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                                    Page 20
          Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 20 of 22
Burdick framework to suggest any standard of review more stringent than rational basis.

This Court previously has concluded that Defendants’ actions are likely to survive a

rational basis review. As a result, Plaintiffs have failed to convince this Court that their

due process claims under the Alaska Constitution are likely to succeed on the merits.

D.       Likelihood of Irreparable Harm Absent an Injunction

                   Finally, this Court considers the remaining Winter prong, the likelihood of

irreparable harm. Following the analysis above—that Defendants have not abridged the

voting rights of Alaskans under age sixty-five—Plaintiffs cannot establish that this

injunction would prevent irreparable harm to them and others. In fact, this Court heard

argument that harm would increase—Defendants noted that the Division of Elections may

be less likely to efficiently process paper vote-by-mail applications if the preliminary

injunction were granted because the State would anticipate a significant volume of

applications that it would not have the capacity to handle on the necessary timeline. The

Court is persuaded by that concern and finds that the requested injunctive remedy may

actually increase harm to Alaska’s voting process and its voters.

                    IV.    PRELIMINARY RELIEF IS NOT WARRANTED

                   To echo the court in Short v. Brown, there is nothing in the Constitution,

Supreme Court precedent, or Ninth Circuit precedent that would suggest that the Court

micromanage Alaska’s election process to this degree. 74 Not only would such an approach

be counterproductive, it would disregard that “[s]tates . . . have broad powers to determine



         74
              893 F.3d 671, 676.

Disability Law Center of Alaska, et al. v. Meyer, et al.               Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                            Page 21
          Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 21 of 22
the conditions under which the right of suffrage may be exercised.” 75 No one disputes that

the right to vote is fundamental. 76 But, as described above, not all election laws impose

constitutionally suspect burdens on that right. Here, where the purported abridgment is so

slight, and the requested remedy of an affirmative injunction so extreme, it is impossible

for this Court to determine that the Winter prongs are sufficiently satisfied.

                    For the reasons discussed above, Plaintiff’s Motion for Preliminary

injunction is DENIED.

                    IT IS SO ORDERED this 3rd day of September, 2020, at Anchorage, Alaska.


                                                                       /s/ Joshua M. Kindred
                                                                      JOSHUA M. KINDRED
                                                                     United States District Judge




          75
               Lassiter v. Northampton Cty. Bd. of Elections, 360 U.S. 45, 50, 79 S. Ct. 985, 3 L. Ed. 2d 1072
(1959).
          76
               Harper v. Va. State Bd. of Elections, 383 U.S. 663, 667 (1966).

Disability Law Center of Alaska, et al. v. Meyer, et al.                          Case No. 3:20-cv-00173-JMK
Order Denying Motion for Preliminary Injunction                                                       Page 22
           Case 3:20-cv-00173-JMK Document 36 Filed 09/03/20 Page 22 of 22
